DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of claims 28-39 in the reply filed on 10/6/2021 is acknowledged.
2.	Claims 28-39 are currently pending and have been fully considered. Claims 1, 19, 20 and 23-27 are withdrawn.
This application is in condition for allowance except for the presence of claims 1, 19, 20 and 23-27 non-elected without traverse.  Accordingly, claims 1, 19, 20 and 23-27 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Please amend the application as follows:
	- Cancel claims 1, 19, 20 and 23-27.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 28-39 are in condition for allowance because the prior art does not teach or suggest a cathode comprising a current collector, an active material layer comprising 
The closest prior art reference appears to be Zhang et al. (US 2010/0310908 A1). Zhang et al. teach a cathode comprising a current collector with a carbon monofluoride layer deposited thereon. Zhang et al. however do not teach or suggest forming a conformal coating comprising a solid electrolyte layer wherein an active material layer comprising carbon monofluoride is positioned between the current collector and the conformal coating and wherein the active material layer is in contact with the current collector and the conformal coating.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724